ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Munilla Construction Management, LLC          )      ASBCA Nos. 60727, 60728, 60865
                                              )                 60866,60867,60868
                                              )                 60908
                                              )
Under Contract No. W9 l 2EP-13-C-0008         )

APPEARANCES FOR THE APPELLANT:                       Karl Dix, Jr., Esq.
                                                     Garrett E. Miller, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA                                 I
APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney               i
                                                     Joshua R. Holmes, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Jacksonville   I
                 OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have settled their disputes and requested that the Board enter judgment in
favor of appellant.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties'
stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes monetary awards to appellant as follows:

      ASBCA No. 60727: $419,000.00. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 21December2015 until date of payment.

      ASBCA No. 60728: $246,307 .19. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 23 December 2015 until date of payment.

      ASBCA No. 60865: $1,752,809.59. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 10 July 2015 until date of payment.

      ASBCA No. 60866: $630,732.50. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 23 March 2016 until date of payment.




                                                                                                  l
      ASBCA No. 60867: $200,000.00. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 19 August 2016 until date of payment.

      ASBCA No. 60868: $305, 116.00. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 22 July 2016 until date of payment.

      ASBCA No. 60908: $175,000.00. Interest shall be paid on this amount pursuant to
41 U.S.C. § 7109 from 16 March 2016 until date of payment.

       Dated: 20 September 2017




                                                   1
                                                     ministrative Judge
                                                   hairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur



 ~FORD
 Administrative Judge
                                               ~;DROW
                                                  Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals irt ASBCA Nos. 60727, 60728, 60865, 60866, 60867,
60868, 60908, Appeals of Munilla Construction Management, LLC, rendered in
conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                              2